DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 22 FEB 2021 election without traverse of Species I, illustrated in FIGS. 2A to 3F and described in claims 1-13, is acknowledged. 
Continuity Information
The instant application is a continuation of 16178336, now US Patent Number 10,685976, which is a continuation of 15462424, filed 3 January 2007, now US Patent Number 10,134,755. 
Domestic Benefit
The instant application claims priority from provisional application 62395742, filed 16 SEP 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 MAY 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The examiner has amended the application as follows:
A. claim 6, line 10, replace “first portion” with “first part” (cf. claim 6, lines 3-4);
B. claim 10, line 2, replace “surrounding” with “surrounds” (cf. claim 2, line 2); and
C. claim 13, line 2, replace “surrounding” with “surrounds”.
Remarks
This application was in condition for allowance except for the following:
A-C. antecedent basis/typographical error. Cf. MPEP §§ 608.01(n) and 2173.05(e). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, the prior art does not teach: “…, the first and second parts of the first insulating layer and the transistor being arranged along the substrate, the transistor being provided between the memory cell array and the first part …, the first part … being provided between the transistor and the second part …, a second insulating layer provided on the first insulating layer”.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815